       Case 2:20-cr-00125-KJM Document 17 Filed 12/08/20 Page 1 of 1

                                                                                FILED
                        UNITED STATES DISTRICT COURT                    December 08, 2020
                       EASTERN DISTRICT OF CALIFORNIA                    CLERK, US DISTRICT COURT
                                                                           EASTERN DISTRICT OF
                                                                                CALIFORNIA


UNITED STATES OF AMERICA,                        Case No. 2:20CR00125-KJM

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
ERIC DANIEL HANCOCK,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release ERIC DANIEL HANCOCK ,

Case No. 2:20CR00125-KJM Charge 21USC § 841(a)(1), 18USC § 922(g)(1) ,

from custody for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              x   Unsecured Appearance Bond $             25,000

                                  Appearance Bond with 10% Deposit

                                  Appearance Bond with Surety

                                  Corporate Surety Bail Bond

                          X       (Other): Pretrial conditions as stated on the record.

      Issued at Sacramento, California on December 08, 2020 at 2:00 pm



                                        By:

                                              Magistrate Judge Allison Claire
